     Case 2:16-cv-00252-TLN-AC Document 16 Filed 06/22/20 Page 1 of 19

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       JAMES HARRIS,                                     No. 16-cv-0252 TLN AC
12                           Petitioner,
13              v.                                         FINDINGS AND RECOMMENDATIONS
14       HEIDI LACKNER, Warden,
15                           Respondent.
16

17             Petitioner is a California state prisoner proceeding pro se with an application for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. The action proceeds on the petition filed on

19   February 6, 2016, see ECF No. 1 at 16,1 which challenges petitioner’s 2012 conviction for the

20   sexual abuse of his stepdaughters. Respondent has answered. ECF No. 12. Petitioner did not file

21   a traverse, and the time for doing so has passed.

22                                               BACKGROUND

23        I.         Proceedings In the Trial Court

24             A. The Charges

25             Petitioner was charged in Count One of the Amended Information with lewd acts upon a

26   child under the age of 14 in violation of Cal. Pen. Code, § 288(A), with enhancements for

27
     1
       See Houston v. Lack, 487 U.S. 266 (1988) (establishing rule that a prisoner’s court document is
28   deemed filed on the date the prisoner delivered the document to prison officials for mailing).
                                                       1
     Case 2:16-cv-00252-TLN-AC Document 16 Filed 06/22/20 Page 2 of 19

 1   multiple victims; in Count Two with the continuous sexual abuse of a child under the age of 14 in
 2   violation of Cal. Penal Code § 288.5, with enhancements for substantial sexual contact and
 3   multiple victims; in Counts Three and Four with lewd acts upon a child in violation of Cal. Pen.
 4   Code § 288(C)(1); in Counts Five and Six with lewd acts upon a child in violation of Cal. Pen.
 5   Code § 288(C); in Count Seven with attempted unlawful sexual intercourse in violation of Cal.
 6   Pen. Code §§ 664 & 261.5(D); in Counts Eight through Ten with lewd acts upon a child under the
 7   age of 14 in violation of Cal. Pen. Code § 288(A), with enhancements for multiple victims; and in
 8   Count Eleven with lewd acts upon a child in violation of Cal. Pen. Code § 288(C)(1). 1 CT 216-
 9   226 (Amended Information).2 Counts One through Seven were based on allegations of sexual
10   contact with “Stacy Doe,” and Counts Eighth through Eleven were based on allegations of sexual
11   contact with “Elizabeth Doe.” Id.
12          As detailed below, only two of the counts involving Stacy (Counts One and Three) were
13   ultimately submitted to the jury, along with all counts involving Elizabeth. See 2 CT 358, 362.
14          B. Proceedings Related to the Status of Stacy Doe
15          During litigation of pretrial and in limine motions, it became clear that Stacy Doe was not
16   cooperating with the prosecution. She had not been successfully served with a subpoena, and the
17   prosecution did not initially know her whereabouts.3 Uncertainty about whether Stacy would
18   testify was a significant factor in petitioner’s unsuccessful motion to sever the Stacy counts from
19   the Elizabeth counts, in litigation of the admissibility of various items of evidence, and regarding
20
     2
       “CT” refers to the Clerk’s Transcript on Appeal, vols. 1-3 (Lodged Docs. 1-3).
21   3
       Three days before her 18th birthday, while the charges against petitioner were pending, Stacy
22   left her mother’s home for what her mother, Tamara, thought was a school trip to Europe. Stacy
     never returned. Tamara received a message via Facebook from petitioner’s 48-year old brother,
23   Greg, telling her that he and Stacy were in an intimate relationship and would be “in seclusion”
     for the foreseeable future. I RT 123-128. Stacy had no further contact with Tamara. As trial
24   approached, the prosecutor came to believe that Stacy was actively evading service of a witness
     subpoena, and that her and Greg’s whereabouts were being concealed from the prosecution by
25   petitioner’s sister, who had been harboring them. Id. at 155. It appears that defense counsel was
26   in contact with Stacy during this time. Id. at 155-156. The trial court granted a defense motion to
     exclude any reference at trial to Stacy and Greg’s relationship. Id. at 125. After the prosecutor
27   had exhausted efforts to serve subpoenas, the judge authorized material witness orders and arrest
     warrants for both Stacy and Greg. Id. at 170, 177. See also 1 CT 264-266 (Declaration in
28   Support of Order for Attendance of Material Witness at Trial).
                                                        2
     Case 2:16-cv-00252-TLN-AC Document 16 Filed 06/22/20 Page 3 of 19

 1   the use of evidence involving one victim as propensity evidence as to counts involving the other.4
 2   See, e.g. I RT 58-60 (argument regarding severance), 64-65 (discussion of propensity evidence
 3   issue); see also id. at 68 (trial judge commenting, “. . . it’s kind of hard to rule about this stuff
 4   without knowing if Stacy’s going to be here.”).5
 5           The central legal issue presented by Stacy’s absence, which was discussed extensively
 6   prior to jury selection but not decided until the jury instructions were finalized mid-trial, involved
 7   the admissibility of petitioner’s statements regarding Stacy in light of the corpus delicti rule
 8   (requiring evidence independent of a confession in order for the confession to be considered as
 9   substantive evidence). The procedural history of this issue is set forth below regarding
10   petitioner’s Claim One, which alleges ineffective assistance of appellate counsel in failing to
11   pursue the issue on appeal.
12           Although the trial court ultimately issued a material witness order and arrest warrant to
13   secure Stacy’s appearance, she was not located and did not testify. The prosecution moved
14   midtrial to dismiss Count Two and Counts Four through Six, and to amend Counts One and Three
15   to conform to the evidence. III RT 736-743. The motions were granted, and the court also
16   dismissed Count Seven. III RT 744. Accordingly, the charges ultimately submitted to the jury
17   were two counts involving lewd acts upon Stacy (Counts One and Three) and four counts alleging
18   lewd acts upon Elizabeth (Counts Eight through Eleven). 2 CT 358.
19           C. The Evidence Presented at Trial
20               1. Prosecution Case
21           Tamara Harris began dating petitioner in early 2000 and married him in 2004. She had
22   three young daughters from prior relationships, K.D. (Krystal), S.H. (Stacy), and E.R. (Elizabeth).
23   Petitioner assumed the role of father figure to the girls, who called him “dad.” Tamara and
24   petitioner then had two children together, N.H. in 2006 and D.H. in 2008. The family lived
25   together in Stockton. Petitioner was the authority figure in the family. Tamara described him as
26   4
       California permits the use of propensity evidence in sexual abuse cases. Cal. Evid. Code §
27   1108; see Schultz v. Tilton, 659 F.3d 941 (9th Cir. 2011); Mejia v. Garcia, 534 F.3d 1036 (9th
     Cir. 2008).
28   5
       “RT” refers to the Reporters’ Transcript on Appeal, vols. I-IV (Lodged Docs. 4-7).
                                                       3
     Case 2:16-cv-00252-TLN-AC Document 16 Filed 06/22/20 Page 4 of 19

 1   ruling over everyone and everything in the household. Elizabeth and Krystal described him as
 2   strict and controlling, imposing conservative standards for conduct and dress, as well as
 3   instructing them on sexual activity.
 4            Elizabeth testified that petitioner touched her inappropriately for the first time when she
 5   was in third grade.6 On that occasion she awoke from sleep to discover that petitioner had pulled
 6   down her pants. The next incident happened when she was 12. She was awake in bed, and
 7   petitioner pulled up her shirt and touched her belly button, then moved on top of her and began
 8   “humping” her while wearing only his boxers. Petitioner’s penis touched the outside of her
 9   vagina through her underwear. The incident lasted about 10 minutes.
10            Other sexual activity followed. Petitioner would grab Elizabeth’s breasts, rub them in a
11   circular motion, and kiss them. When he was “humping” her in his boxer shorts, Elizabeth could
12   feel his erect penis. The “humping” concluded when petitioner ejaculated in his boxers or into a
13   towel. On several occasions he rubbed Elizabeth’s genital area on the outside of her underwear.
14   On one occasion, he reached under her underwear and Elizabeth pulled back. Petitioner never
15   had her touch his penis, but did have Elizabeth squeeze and pull on his nipples to enhance his
16   sexual satisfaction. For a while the touching happened almost every night. Petitioner frequently
17   touched her vagina (through her underwear) and breasts, and “humped” her, when she was 12
18   years old. All three behaviors continued, though less frequently, when she was 13 and 14.
19            Elizabeth did not disclose the molestation at the time because petitioner warned her that
20   disclosure would tear the family apart. Petitioner told her that “nobody understands how a father
21   should love a daughter.” He also told her that sexual intercourse was something that happens
22   “when a woman loves a man, or when a father loves a daughter.”
23            Tamara testified that petitioner started sleeping in the same bed with then 12-year-old
24   Stacy while she was pregnant with N.H. Petitioner eventually spent more nights in Stacy’s
25   bedroom, or with Stacy in the master bedroom where the door was normally closed and often
26   locked. Tamara did not think this was right, but when she expressed her concerns to petitioner,
27

28   6
         Elizabeth was 16 years old at the time of the trial.
                                                          4
     Case 2:16-cv-00252-TLN-AC Document 16 Filed 06/22/20 Page 5 of 19

 1   he replied that Stacy was having nightmares and he was comforting her as part of a normal
 2   father/daughter relationship. He eventually wrote a letter to Tamara urging her to encourage
 3   Stacy to sleep with him, insisting that there was nothing wrong with this, and remarking that it
 4   had been going on for four years. Petitioner sometimes acted as if he preferred Stacy to his wife.
 5   Tamara and petitioner only had sex twice after D.H. was born. Because petitioner attributed their
 6   lack of a sex life to fear of another pregnancy, she bought a box of condoms for him. Although
 7   petitioner never used them with her, Tamara later found the box had been opened and several
 8   condoms were missing.
 9          Krystal testified that petitioner began talking to her explicitly about sex, in ways that made
10   her uncomfortable, when she was 11 or 12. Petitioner would frequently talk to her about the
11   importance of nipple and clitoral stimulation for women; he persisted even when she told him that
12   these conversations made her uncomfortable. Petitioner sometimes tried to cuddle with Krystal in
13   her bed, but she told him to get out of her room.
14          Krystal testified that petitioner frequently slept in the same bed with Stacy or Elizabeth.
15   She often saw Stacy in bed with petitioner in the master bedroom after Stacy had spent the night
16   there, or saw petitioner in Stacy’s bed in the morning. Sometimes they were under the covers,
17   and sometimes over the covers. Petitioner would be wearing only boxer shorts. Sometimes he
18   had his arm around Stacy; that was the only touching that she observed while they were in bed
19   together. In general, though, petitioner was “definitely more affectionate” with Stacy than with
20   Elizabeth and Krystal. He frequently hugged Stacy and had her sit on his lap when she was 14 or
21   15, which made Krystal uncomfortable. The last year the family lived in Stockton, petitioner
22   slept with Stacy every night.
23          Petitioner wrote a letter to Krystal shortly after she turned 18, expressing his sexual desire
24   for her and his belief that she had been coming on to him. The letter, which was left on Krystal’s
25   bed, described petitioner’s belief that Krystal had sexual tension which needed addressing, and
26   his offer to come into her room and have sex with her after everyone was asleep. Krystal was
27   shocked and disgusted when she read the letter. Even though it was late, she took the family’s
28   van and drove from Stockton to Lodi, where she sat in a parking lot and screamed and cried. She
                                                         5
     Case 2:16-cv-00252-TLN-AC Document 16 Filed 06/22/20 Page 6 of 19

 1   then drove to a friend’s house in Stockton, told the friend what was going on, and called her
 2   mother. Tamara drove to the friend’s house and Krystal showed her the letter. Tamara called the
 3   police. The responding officers talked to petitioner, who said Krystal dressed provocatively and
 4   acted romantically towards him, and that he was sexually attracted to her. He admitted these
 5   feelings were wrong and that he needed help, so officers took him to a mental health clinic.
 6          Shortly thereafter, petitioner went to live with his father. When petitioner’s mother asked
 7   Tamara if petitioner could have overnight visits with N.H. and D.H., Tamara asked Stacy if there
 8   was any reason not to let the younger children stay with petitioner. Stacy, who had previously
 9   told her mother that petitioner had not molested her, disclosed that petitioner touched her and had
10   her touch him. Tamara called the police. The following day, she informed Elizabeth about
11   Stacy’s disclosure; Elizabeth then told Tamara that petitioner had molested her too.
12          In an interview with police, petitioner admitted molesting Elizabeth and Stacy.7 He
13   rubbed his erect penis against Elizabeth’s clitoris while they were both clothed. Petitioner also
14   reached under Elizabeth’s panties to rub her vagina, but she “didn’t want that” so he stopped. He
15   admitted caressing Stacy. His sexual contact with Stacy progressed; he had intercourse with her
16   three months before the interview. Petitioner slept in the same bed with Stacy four to six nights a
17   week and would perform any sex act on her he thought she would like. Petitioner dictated
18   apology letters to Elizabeth, Stacy, Krystal, and Tamara during the interview.
19          Dr. Anthony Urquiza gave expert testimony on the Child Sexual Abuse Accommodation
20   Syndrome (CSAAS). He explained five characteristics which, according to the CSAAS theory,
21   often occur in children who have been sexually abused: (1) secrecy; (2) the victim’s feeling of
22   helplessness; (3) the victim’s feeling of entrapment and attempts to cope by accommodation; (4)
23   delayed or unconvincing disclosure of the abuse; and (5) retraction.
24   ////
25   ////
26
     7
27     Defendant’s statement was internally contradictory and at times somewhat ambiguous. See 2
     CT at 527-578 (transcript of interview). Nonetheless, the statement fairly supports the
28   prosecution’s construction of it, and the jury’s verdict. Petitioner does not contend otherwise.
                                                        6
     Case 2:16-cv-00252-TLN-AC Document 16 Filed 06/22/20 Page 7 of 19

 1                2. Defense Case
 2             The defense presented evidence that Elizabeth had once falsely accused a neighbor of
 3   molesting her. Elizabeth later told the neighbor’s wife she made up the accusation.
 4             A female friend of petitioner’s sister, who had known petitioner since childhood, testified
 5   that she did not believe he was capable of committing the charged offenses.
 6             Petitioner’s mother testified that Tamara once told her she saw petitioner molest Stacy but
 7   did not report it because petitioner wouldn’t let her. Petitioner’s mother thought Tamara was
 8   lying.
 9             D. Outcome
10             The jury returned guilty verdicts on all counts, and found all enhancements to have been
11   proved. Petitioner was ultimately sentenced to a total term of 63 years and 8 months to life.
12       II.      State Post-Conviction Proceedings
13             Petitioner timely appealed, raising the following claims: (1) the trial court erred by
14   instructing the jury that both charged and uncharged conduct could be considered as propensity
15   evidence; (2) the trial court did not understand its discretion at sentencing to impose concurrent or
16   consecutive terms; and (3) trial counsel was ineffective in failing to object to consecutive terms.
17   Lodged Doc. 9 (Appellant’s Opening Brief). The California Court of Appeal affirmed the
18   judgment of conviction on February 24, 2014. Lodged Doc. 12.8 The California Supreme Court
19   denied review on April 30, 2014. Lodged Doc. 14.
20             Petitioner filed a petition for writ of habeas corpus in the Superior Court of San Joaquin
21   County on July 16, 2015, raising the same three claims that are now before this court. Lodged
22   Doc. 15. The petition was denied in a written decision on October 6, 2015. Lodged Doc. 16.
23   Petitioner next filed his habeas claims in the California Court of Appeal, which denied the
24   petition without comment or citation on November 30, 2015. Lodged Docs. 17, 18. Petitioner
25   then filed a habeas petition in the California Supreme Court, which was summarily denied on
26   February 3, 2016. Lodged Docs. 19, 22.
27
     8
       The Court of Appeal remanded for the limited purpose of superior court consideration whether
28   to impose a consecutive or concurrent term on Count 8.
                                                     7
     Case 2:16-cv-00252-TLN-AC Document 16 Filed 06/22/20 Page 8 of 19

 1               STANDARDS GOVERNING HABEAS RELIEF UNDER THE AEDPA
 2          28 U.S.C. § 2254, as amended by the Antiterrorism and Effective Death Penalty Act of
 3   1996 (“AEDPA”), provides in relevant part as follows:
 4                  (d) An application for a writ of habeas corpus on behalf of a person
                    in custody pursuant to the judgment of a state court shall not be
 5                  granted with respect to any claim that was adjudicated on the merits
                    in State court proceedings unless the adjudication of the claim –
 6
                    (1) resulted in a decision that was contrary to, or involved an
 7                  unreasonable application of, clearly established Federal law, as
                    determined by the Supreme Court of the United States; or
 8
                    (2) resulted in a decision that was based on an unreasonable
 9                  determination of the facts in light of the evidence presented in the
                    State court proceeding.
10

11          The statute applies whenever the state court has denied a federal claim on its merits,
12   whether or not the state court explained its reasons. Harrington v. Richter, 131 S. Ct. 770, 785
13   (2011). State court rejection of a federal claim will be presumed to have been on the merits
14   absent any indication or state-law procedural principles to the contrary. Id. at 784-785 (citing
15   Harris v. Reed, 489 U.S. 255, 265 (1989) (presumption of a merits determination when it is
16   unclear whether a decision appearing to rest on federal grounds was decided on another basis)).
17   “The presumption may be overcome when there is reason to think some other explanation for the
18   state court's decision is more likely.” Id. at 785.
19          The phrase “clearly established Federal law” in § 2254(d)(1) refers to the “governing legal
20   principle or principles” previously articulated by the Supreme Court. Lockyer v. Andrade, 538
21   U.S. 63, 71-72 (2003). Only Supreme Court precedent may constitute “clearly established
22   Federal law,” but courts may look to circuit law “to ascertain whether…the particular point in
23   issue is clearly established by Supreme Court precedent.” Marshall v. Rodgers, 133 S. Ct. 1446,
24   1450 (2013).
25          A state court decision is “contrary to” clearly established federal law if the decision
26   “contradicts the governing law set forth in [the Supreme Court’s] cases.” Williams v. Taylor, 529
27   U.S. 362, 405 (2000). A state court decision “unreasonably applies” federal law “if the state
28   court identifies the correct rule from [the Supreme Court’s] cases but unreasonably applies it to
                                                           8
     Case 2:16-cv-00252-TLN-AC Document 16 Filed 06/22/20 Page 9 of 19

 1   the facts of the particular state prisoner’s case.” Id. at 407-08. It is not enough that the state court
 2   was incorrect in the view of the federal habeas court; the state court decision must be objectively
 3   unreasonable. Wiggins v. Smith, 539 U.S. 510, 520-21 (2003).
 4               Review under § 2254(d) is limited to the record that was before the state court. Cullen v.
 5   Pinholster, 131 S. Ct. 1388, 1398 (2011). The question at this stage is whether the state court
 6   reasonably applied clearly established federal law to the facts before it. Id. In other words, the
 7   focus of the § 2254(d) inquiry is “on what a state court knew and did.” Id. at 1399. Where the
 8   state court’s adjudication is set forth in a reasoned opinion, §2254(d)(1) review is confined to “the
 9   state court’s actual reasoning” and “actual analysis.” Frantz v. Hazey, 533 F.3d 724, 738 (9th
10   Cir. 2008) (en banc). A different rule applies where the state court rejects claims summarily,
11   without a reasoned opinion. In Richter, supra, the Supreme Court held that when a state court
12   denies a claim on the merits but without a reasoned opinion, the federal habeas court must
13   determine what arguments or theories may have supported the state court’s decision, and subject
14   those arguments or theories to § 2254(d) scrutiny. Richter, 131 S. Ct. at 786.
15                                                 DISCUSSION
16          I.      Claim One: Ineffective Assistance of Appellate Counsel in Failing to Present Corpus
17                  Delicti Issue
18                  A. Petitioner’s Allegations and Pertinent State Court Record
19               Petitioner contends that his appellate lawyer violated his Sixth Amendment right to the
20   effective assistance of counsel by failing to argue that the trial court erred in its application of the
21   corpus delicti rule.9 ECF No. 1 at 5. The petition states the following supporting facts:
22   ////
23

24   9
        Under California law, “the prosecution must prove the corpus delicti, or the body of the crime
     itself—i.e., the fact of injury, loss, or harm, and the existence of a criminal agency as its cause,”
25   and cannot do so by relying exclusively on the statements of the defendant. People v. Alvarez, 27
26   Cal. 4th 1161, 1168–1169 (2002). Proof of the corpus delicti may be made by circumstantial
     evidence, id. at 1171, and requires only a prima facie showing that supports a reasonable
27   inference a crime was committed, People v. Jones, 17 Cal.4th 279, 301 (1998). Once the corpus
     delicti has been established, the defendant’s statements may be considered for their full value.
28   Alvarez, 27 Cal. 4th at 1171.
                                                          9
     Case 2:16-cv-00252-TLN-AC Document 16 Filed 06/22/20 Page 10 of 19

 1                  There was no evidence at trial with respect to the lewd/lascivious
                    conduct allegations against Stacy Doe. Three people, Krystal Doe
 2                  and Elizabeth Doe (Stacy’s sisters) and Tamara Doe (Stacy’s mother)
                    testified that Petitioner sometimes “cuddled” with Stacy, lie in the
 3                  same bed as Stacy, or have Stacy sit on his lap at times. But
                    Petitioner was Stacy’s step-father. There was no testimony from
 4                  Stacy at trial. The witnesses observed no illegal conduct. As such,
                    there was no evidence of the alleged crime. Appellate counsel should
 5                  have argued this on appeal, but she did not.
 6   Id.

 7          As previously noted, application of the corpus delicti rule to the counts involving Stacy

 8   was an issue addressed repeatedly before and during the trial. See I RT 37-44; II RT 380-382; III

 9   RT 714-730. The question was whether there was sufficient evidence that petitioner had touched

10   Stacy with sexual intent, absent her testimony, to support the jury’s consideration of his statement

11   to police, which admitted sexual contact. Following presentation of the prosecution case and

12   amendment of the charges, the trial judge ruled as to Counts One and Three, the remaining Stacy

13   counts, that there was sufficient circumstantial evidence of sexual touching to permit jury

14   consideration of defendant’s statement. III RT 736-744. The judge called it a “close call,” but

15   concluded that the sufficiency of the circumstantial evidence was a question for the jury. 744.

16          The jury was instructed pursuant to California law about the prosecution’s burden of

17   proof; the intent elements of the charged offenses; the consideration of circumstantial evidence;

18   the consideration of propensity evidence; evaluation of witness credibility; and evaluation of a

19   defendant’s out-of-court statements. In relation to the corpus delicti rule, the jury was

20   specifically instructed as follows:

21                  The Defendant may not be convicted of any crime based totally on
                    his out-of-court statement. You may rely on the Defendant’s out-of-
22                  court statements to convict him if you conclude . . . that other
                    evidence shows the crimes charged were committed. No person may
23                  be convicted of a criminal offense unless there is some proof of each
                    element of the crime independent of any confession made by him
24                  outside of the trial. The other evidence may be slight, and need only
                    be enough to support a reasonable inference that the crime was
25                  committed. The identity of the person who committed the crime may
                    be proved by the Defendant’s statement alone. You may not convict
26                  the Defendant unless the People have proved his guilty beyond a
                    reasonable doubt.
27

28   IV RT 1000.
                                                       10
     Case 2:16-cv-00252-TLN-AC Document 16 Filed 06/22/20 Page 11 of 19

 1               B. The Clearly Established Federal Law
 2            A criminal defendant enjoys the right to effective assistance of counsel on appeal. Evitts
 3   v. Lucey, 469 U.S. 387, 391(1985). Claims that this right has been violated are evaluated under
 4   the framework of Strickland v. Washington, 446 U.S. 668 (1984). Smith v. Robbins, 528 U.S.
 5   259, 285 (2000). Under Strickland, the Sixth Amendment is violated when (1) counsel’s
 6   representation falls below an objective standard of reasonableness, and (2) the defendant is
 7   prejudiced by the unreasonable performance. Strickland, 446 U.S. at 692, 694. To demonstrate
 8   prejudice in the appellate context, petitioner must show a reasonable probability that he would
 9   have prevailed on appeal absent counsel’s alleged errors. Smith, 528 U.S. at 285-286.
10               C. The State Court’s Ruling
11            This claim was raised in petitioner’s state habeas petition, which was denied in a reasoned
12   decision by the superior court and thereafter denied summarily by the California Court of Appeal
13   and California Supreme Court. This court must “look through” the silent denial of the state’s
14   highest court to the “last reasoned decision” below. Ylst v. Nunnemaker, 501 U.S. 797 (1991).
15   Accordingly, the opinion reviewed for reasonableness under 28 U.S.C. § 2254(d) is that of the
16   San Joaquin County Superior Court. See Bonner v. Carey, 425 F.3d 1145, 1148 n.13 (9th Cir.
17   2005).
18            The superior court ruled as follows:
19                   Appellate counsel failed to argue that there was a lack of corpus
                     delicti with respect to the charges related to Stacy Doe.
20
                     “Proof of the corpus delicti of a crime may be made by circumstantial
21                   evidence and need not amount to proof beyond a reasonable doubt.
                     Rather, the amount of independent proof required is ‘quite small,’
22                   ‘slight,’ or ‘minimal,’ amounting only to a prima facie showing
                     permitting a reasonable inference a crime was committed. (Citation
23                   omitted.) Once the corpus delicti has been established, the
                     petitioner’s statements may be considered for their full value.”
24                   People v. Tompkins, (2010) 185 C.A. 4th 1253, 1259.
25                   The record indicates there was independent evidence submitted of
                     criminal behavior related to Stacy Doe. Krystal testified that, at
26                   times, Petitioner came into her bedroom trying to cuddle with her;
                     she testified that she received a letter from petitioner offering to have
27                   sex with her and suggesting she meet him in her bed for the purpose;
                     Krystal observed Petitioner with his arm around Stacy while lying in
28                   her bed; Krystal testified that Stacy would sit on Petitioner’s lap to
                                                          11
     Case 2:16-cv-00252-TLN-AC Document 16 Filed 06/22/20 Page 12 of 19

 1                     watch television when Stacy was 14 or 15 years old; Elizabeth
                       testified that Petitioner would sometimes sleep with Stacy; and
 2                     Petitioner’s wife testified that she kept a new box of condoms in her
                       bedside table and discovered that several condoms were missing
 3                     despite the fact that she never used them with Petitioner. This
                       evidence is sufficient and allows consideration of Petitioner’s
 4                     statements and admissions. Accordingly, appellate counsel’s
                       decision not to argue a lack of corpus delicti can reasonably be
 5                     considered sound strategy.
 6   Lodged Doc. 16 at 2.

 7                 D. Objective Reasonableness Under § 2254(d)

 8              The state court’s ruling involved no unreasonable findings of fact and no unreasonable

 9   application of federal law. The summary of the circumstantial evidence of a crime against Stacy

10   is accurate. The claim was evaluated under the correct legal standards. See Lodged Doc. 16 at 1-

11   2 (reciting standards for ineffective assistance of counsel).

12              The underlying corpus delicti issue is question of state law.10 The state habeas court’s

13   conclusion regarding the legal merits of the corpus delicti issue is therefore not reviewable here.

14   See Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (federal habeas court is bound by state court’s

15   interpretation of state law). Because it is thus established that the alleged trial error would not

16   have supported reversal, there can have been no unreasonable performance by appellate counsel

17   in failing to raise it, and no prejudice from the omission in any case. See Strickland, 446 U.S. at

18   692, 694; Smith, 528 U.S. at 285-286.

19        II.      Claim Two: Ineffective Assistance of Appellate Counsel in Failing to Challenge

20                 Unduly Prejudicial Evidence

21                 A. Petitioner’s Allegations and Pertinent State Court Record

22              Petitioner contends that his appellate lawyer provided ineffective assistance by failing to

23   challenge on appeal the admission into evidence of the letter that petitioner wrote to Krystal Doe

24   10
        The corpus delicti rule is a state law rule governing the admission and consideration of
     evidence, not a constitutional rule of criminal procedure. The erroneous admission of evidence
25   violates due process only when it results in the denial of a fundamentally fair trial. Estelle v.
26   McGuire, 502 U.S. 62, 72 (1991). The fundamental constitutional principle implicated by the
     corpus delicti rule is the due process requirement that each essential element of a crime be proved
27   beyond a reasonable doubt. United States v. Winship, 397 U.S. 358, 364 (1970). Petitioner has
     neither presented nor exhausted a due process claim of insufficient evidence, or a claim that
28   admission of his out-of-court statements violated due process.
                                                        12
     Case 2:16-cv-00252-TLN-AC Document 16 Filed 06/22/20 Page 13 of 19

 1   shortly after her 18th birthday. The factual basis for the claim is stated as follows:
 2                     Trial counsel objected to the submission of a letter […] that
                       Petitioner allegedly wrote to Krystal Doe, his stepdaughter. Krystal
 3                     was 18 years old at the time Petitioner gave her the letter. In essence,
                       the letter states that Petitioner was willing to engage in sexual
 4                     relations with her. The letter was used to bolster the claims that he
                       molested his other two stepdaughters. However, there was nothing
 5                     illegal about the letter. It was highly prejudicial and probative of
                       nothing. The trial court conducted an Evidence Code section 352
 6                     balancing test, concluding that its probative value substantially
                       outweighed any unfair prejudice. Appellate counsel never raised this
 7                     issue on direct appeal. This is ineffective assistance of counsel.
 8              As summarized above in the statement of the evidence at trial, the letter at issue expressed
 9   petitioner’s beliefs that Krystal was sexually attracted to him and needed the sexual attention of a
10   man, and petitioner’s explicit offer to have sex with her. The full text of the letter, as read to the
11   jury by the prosecutor in her opening statement, can be found in the Reporter’s Augmented
12   Transcript on Appeal, Lodged Doc. 8, at 2-5.
13              The record reflects that the trial judge ruled the letter admissible, over defense objection,
14   as probative of petitioner’s “disposition”11 and of the complainants’ credibility. I RT 157-158.
15                 B. The Clearly Established Federal Law
16              A criminal defendant enjoys the right to effective assistance of counsel on appeal. Evitts,
17   469 U.S. at 391. Claims that this right has been violated are evaluated under the familiar
18   Strickland framework. Smith, 528 U.S. at 285. To demonstrate prejudice in the appellate
19   context, petitioner must show a reasonable probability that he would have prevailed on appeal
20   absent counsel’s alleged errors. Id. at 285-86.
21                 C. The State Court’s Ruling
22              The superior court’s reasoned decision on state habeas review provides the basis for this
23   court’s review under § 2254(d). See Bonner, 425 F.3d at 1148 n.13. That court ruled as follows:
24                     Appellate counsel failed to argue that it was an abuse of the trial
                       court’s discretion to admit into evidence Petitioner’s July 9, 2010
25                     letter.
26   ////
27

28   11
            See Cal. Evid. Code § 1108.
                                                           13
     Case 2:16-cv-00252-TLN-AC Document 16 Filed 06/22/20 Page 14 of 19

 1                  Trial counsel objected to the admittance of Petitioner’s July 9, 2010
                    letter at trial and the trial court allowed the letter to be admitted and
 2                  explained:
 3                          “It shows that the girls – it would demonstrate that they didn’t
                            fabricate this or make it up. The defendant has evidenced that
 4                          kind of conduct in writing. . . [s]o I’d be admitting that. […]
                            It’s highly probative. It’s somewhat prejudicial, but it’s
 5                          extremely probative in the case because it’s a seminal letter
                            in the case, and it does go to show intent and a disposition.
 6                          And, again, it explains the complaints of the alleged victims
                            here.”
 7
                    The decision to admit the letter falls within the trial court’s
 8                  discretion, and an appellate court will not disturb a trial court’s
                    evidentiary ruling unless the prejudicial effect of the letter clearly
 9                  outweighs its probative value. See People v. Navarette (2003) 30
                    Cal.4th 458, 495; People v. Harris (2005) 37 Cal.4th 310, 331-21.
10                  Given the deferential review afforded evidentiary rulings and the
                    explanation provided by the trial court for admitting the letter,
11                  appellate counsel’s decision not to argue an abuse of discretion by
                    the trial court in admitting the letter can be considered sound
12                  strategy.
13   Lodged Doc. 16 at 2-3.

14               D. Objective Reasonableness Under § 2254(d)

15          The state court’s ruling involved no unreasonable findings of fact and no unreasonable

16   application of federal law. The factual summary is accurate, and the claim was evaluated under

17   the correct legal standards. See id. at 1-2 (reciting standards for ineffective assistance of

18   counsel).

19          The merits of the evidentiary issue are governed by state law. Estelle v. McGuire, 502

20   U.S. 62, 67 (1991).12 The state habeas court’s conclusion as to the strength of the putative

21   appellate issue is therefore unreviewable here. See Bradshaw, 546 U.S. at 76. In any event, the

22   12
         The erroneous admission of evidence violates the federal guarantee of due process only when
23   it results in the denial of a fundamentally fair trial. Estelle, 502 U.S. at 72. The Supreme Court
     has rejected the argument that due process necessarily requires the exclusion of prejudicial
24   evidence. Spencer v. Texas, 385 U.S. 554, 563-564 (1967); see also Holley v. Yarborough, 568
     F.3d 1091, 1101 (9th Cir. 2009) (noting that no Supreme Court precedent holds that unfairly
25   prejudicial evidence offends due process). Freestanding claims for federal habeas relief based on
26   the admission of propensity evidence must fail under AEDPA, because the Supreme Court has
     never held that propensity evidence violates due process. Mejia v. Garcia, 534 F.3d 1036 (9th
27   Cir. 2008) (rejecting habeas claim that admission of sexual propensity evidence under Cal. Evid.
     Code § 1108 violates due process). Petitioner presents no freestanding due process claim based
28   on admission of the letter to Krystal.
                                                          14
     Case 2:16-cv-00252-TLN-AC Document 16 Filed 06/22/20 Page 15 of 19

 1   undersigned concurs that appellate counsel cannot be faulted for failing to pursue this issue, in
 2   light of the deferential standard of review that would have applied. The letter to Krystal was
 3   doubtlessly prejudicial, but it was also highly probative given California’s express permission of
 4   propensity evidence in sex offense cases. Cal. Evid. Code § 1108. Accordingly, there is nothing
 5   unreasonable about the state habeas court’s conclusion that appellate counsel did not perform
 6   below the standard required by the Sixth Amendment. The undersigned notes further that the
 7   record does not support a finding of prejudice from counsel’s omission, for the same reasons.
 8   There is no reasonable likelihood that this claim would have succeeded on appeal.
 9         III.      Claim Three: Actual Innocence of Charges Involving Stacy Doe
10                   A. Petitioner’s Allegations and Pertinent State Court Record
11                Petitioner contends that he is “factually innocent” of molesting Stacy. ECF No. 1 at 8.
12   The petition alleges as follows:
13                       Petitioner did not molest Stacy Doe. There is no evidence of this at
                         trial, other than conjecture and speculation by Stacy’s two sisters and
14                       her mother. In fact, Stacy submitted a statement, post-trial, to
                         Petitioner’s Private Investigator, Greg Frost, stating that he never did
15                       anything of a sexual or illicit nature towards her.
16   Id.
17                Attached to the petition as Exhibit 3 is the Declaration of Gregory Frost, the investigator
18   who interviewed Stacy over the telephone in 2015. ECF No. 1 at 40-52. Frost provides a detailed
19   account of a conversation in which Stacy insisted that petitioner had never molested her, and that
20   her mother had pressured her into making false accusations. Frost also recounts his extensive and
21   unsuccessful attempts to obtain Stacy’s signature on a declaration. Id.
22                Exhibit 4 is the Declaration of Bruce Zucker, petitioner’s state post-conviction lawyer.
23   ECF No. 1 at 54-56. Zucker states that Stacy confirmed petitioner’s innocence and her
24   willingness to sign a declaration in a conversation with him, and that he also made several
25   unsuccessful attempts to obtain her signature during the course of state habeas litigation. Id.
26                The court’s independent review of the trial court record has identified the following
27   additional information pertinent to the claim. Stacy first recanted her allegations prior to
28   petitioner’s trial, and this fact was known to the parties and discussed with the court in the context
                                                            15
     Case 2:16-cv-00252-TLN-AC Document 16 Filed 06/22/20 Page 16 of 19

 1   of her avoidance of process and failure to contact the prosecutor. See e.g., I RT 155-156, 164.
 2   Defense counsel had apparently been in contact with Stacy before the trial. Id.
 3          Although Stacy did not testify at the trial, she did appear at petitioner’s sentencing hearing
 4   and read a letter to the court denying that she had been molested. She said that her mother had
 5   pressured her into making false accusations. IV RT at 1052-1058.
 6              B. The Clearly Established Federal Law
 7          There is no “clearly established federal law” that recognizes a substantive constitutional
 8   right not to be criminally convicted if innocent. See Herrera v. Collins, 506 U.S. 390, 404 (1993);
 9   Dist. Attorney’s Office v. Osborne, 557 U.S. 52, 71-72 (2009) (recognizing that the Supreme
10   Court has not decided the issue). In procedural contexts where “actual innocence” may be
11   relevant to federal habeas proceedings, the standard is high: a petitioner must present reliable new
12   evidence, in light of which no reasonable jury would have convicted him. See Schlup v. Delo,
13   513 U.S. 298 (1995) (actual innocence as exception to procedural default), McQuiggin v. Perkins,
14   569 U.S. 383 (2013) (actual innocence as basis for equitable tolling of statute of limitations).
15              C. The State Court’s Ruling
16          The superior court’s reasoned decision on state habeas review provides the basis for this
17   court’s review under § 2254(d). See Bonner, 425 F.3d at 1148 n.13. The superior court ruled as
18   follows:
19                  Factual Innocence
20                  Habeas corpus is not available to re-litigate factual determinations of
                    fact made upon conflicting evidence after a fair trial. In re Dixon
21                  (1953) 41 C.2d 756, 760. Habeas corpus is not available to review
                    the credibility of witnesses or to weigh the evidence supporting the
22                  judgment of conviction. In re La Due (1911) 161 C. 632, 635.
23                  Newly discovered evidence is not a cognizable habeas corpus claim
                    unless the “ ‘new’ evidence casts fundamental doubt on the accuracy
24                  and reliability of the proceedings. At the guilt phase, such evidence,
                    if credited, must undermine the entire prosecution case and point
25                  unerringly to innocence or reduced culpability.” Evidence is not
                    sufficient if the evidence might have weakened the prosecutor’s case
26                  or presented a mote difficult question for the judge or jury.” In re
                    Clark (1993) 5 C.4th 750, 766. [. . .]
27
                    Petitioner submits the Declaration of Gregory Frost, a private
28                  investigator. See Exhibit 3 to the Petition. The declaration relates to
                                                       16
     Case 2:16-cv-00252-TLN-AC Document 16 Filed 06/22/20 Page 17 of 19

 1                  an interview Mr. Frost had with Stacy Doe. While Mr. Frost submits
                    his statements under penalty of perjury; Stacy Doe’s statements are
 2                  not. The statements, therefore, are inadmissible hearsay. Moreover,
                    Stacy’s statements are not new evidence; at the sentencing phase of
 3                  the trial, “Stacy testified that she concocted the allegations after
                    being pressured by her mother. Stacy believed that her sister
 4                  Elizabeth also fabricated her allegations under similar pressure from
                    her mother.” See Petition, page 7:11-13. Significantly, at trial, Dr.
 5                  Anthony Urquiza gave expert testimony on Child Sexual Abuse
                    Accommodation Syndrome (CSAAS) which manifests itself, among
 6                  other ways, by the child retracting their previous allegations. See
                    People v. James Harris, Court of Appeal Opinion, at p. 4. Finally,
 7                  Petitioner admitted molesting Elizabeth and Stacy during his
                    interview with the police. “He admitted caressing [Stacy]. His
 8                  sexual contact with [Stacy] progress; he had intercourse with her
                    three months before the interview. [Petition] slept with [Stacy] four
 9                  to six nights a week and would perform any sex act on her he thought
                    she would like.” People v. James Harris, Court of Appeal Opinion,
10                  at p. 4.
11                  For the reasons state above, the evidence submitted does not meet
                    the threshold showing for “factual innocence.”
12

13   Lodged Doc. 16 at 3.

14
                D. Federal Review is Barred by § 2254(d)
15
            As noted above, the U.S. Supreme Court has never held that actual innocence provides a
16
     free-standing constitutional basis for relief from a non-capital conviction. See Herrera, 506 U.S.
17
     at 404; Dist. Attorney’s Office v. Osborne, 557 U.S. at 71-72. Where there is no “clearly
18
     established law” within the meaning of § 2254(d), there can be no unreasonable application of
19
     federal law by the state court. See Wright v. Van Patten, 552 U.S. 120, 125-26 (2008) (per
20
     curiam). Accordingly, AEDPA bars relief on petitioner’s innocence claim.13
21
                E. Petitioner Has Not Made a Prima Facie Showing of Actual Innocence
22
            Even if this claim was not subject to AEPDA’s limitation of relief and was not Teague-
23
     barred,14 plaintiff’s showing falls far short of what is required to demonstrate actual innocence in
24
     13
        The state court reviewed petitioner’s claim under California state law that provides under
25   limited circumstances for habeas relief based on newly discovered evidence. That California law
26   does not apply here. This court can only grant relief based on a violation of federal law, 28
     U.S.C. § 2254(a), when such relief is not barred by § 2254(d).
     14
27      Even before passage of the AEDPA, Teague v. Lane, 489 U.S. 288 (1989), barred most habeas
     claims that rely on a principal of constitutional criminal procedure not previously announced by
28   the U.S. Supreme Court.
                                                        17
     Case 2:16-cv-00252-TLN-AC Document 16 Filed 06/22/20 Page 18 of 19

 1   other federal habeas contexts. To demonstrate innocence, petitioner must begin by producing
 2   “new reliable evidence – whether it be exculpatory scientific evidence, trustworthy eyewitness
 3   accounts, or critical physical evidence – that was not presented at trial.” Schlup, 513 U.S. at 324.
 4   The recantation evidence presented here does not satisfy this reliability standard. The record
 5   before this court, like the record before the state habeas court, contains no sworn testimony or
 6   other sworn statement from Stacy. Her recantation was known to defense counsel before trial, but
 7   she did not testify for the defense. Her statement at sentencing was not made under oath. See IV
 8   RT at 1052-1053. The Frost and Zucker declarations are hearsay. Moreover, both declarations
 9   demonstrate that Stacy repeatedly failed to sign the declaration that had been drafted to
10   memorialize her statements for purposes of habeas proceedings. Id. Stacy and her husband even
11   provided false addresses to the investigator trying to secure that signature. See ECF No. 1 at 52.15
12   For all these reasons, the recantation evidence cannot be considered reliable.
13          Even where a petitioner does present reliable new evidence, the reviewing court must
14   determine whether a reasonable jury could find petitioner guilty even if that evidence were
15   considered. In conducting this inquiry, the habeas court considers all the evidence: old and new,
16   incriminating and exculpatory, admissible at trial or not. House v. Bell, 547 U.S. 518, 538
17   (2006). On this complete record, the court makes a “‘probabilistic determination about what
18   reasonable, properly instructed jurors would do.’” Id. (quoting Schlup, 513 U.S. at 330). Here, a
19   reasonable jury aware that Stacy had recanted could nonetheless find petitioner guilty.
20          As noted by the state habeas court, a testifying expert explained that retraction of
21   allegations is common among children who have been sexually abused. The testimony of
22   Tamara, Krystal and Elizabeth was sufficient to permit a jury to conclude that Stacy had been
23   molested even if she denied it. Petitioner himself admitted having sexual contact with Stacy. To
24   be sure, the trial record contains evidence of a family sufficiently dysfunctional that Stacy’s later
25   report of manipulation by her mother is also plausible. But the question is not whether a jury
26
     15
27      The investigator identifies Stacy’s husband as “Gregg.” ECF No. 1 at 51-52. If Stacy married
     petitioner’s brother, with whom she left home prior to her 18th birthday (see supra n. 3), that
28   would present further potential credibility issues regarding the recantation.
                                                        18
     Case 2:16-cv-00252-TLN-AC Document 16 Filed 06/22/20 Page 19 of 19

 1   could have believed the recantation, but whether no reasonable jury could have convicted
 2   petitioner in light of the recantation. The answer to that question is a resounding “no.”16
 3             In short, petitioner has not demonstrated actual innocence. His innocence claim would
 4   therefore fail on the merits even without regard to § 2254(d), and even assuming that a
 5   freestanding innocence claim would be cognizable.
 6                                               CONCLUSION
 7             For all the reasons explained above, the state courts’ denial of petitioner’s claims was not
 8   objectively unreasonable within the meaning of 28 U.S.C. § 2254(d). Even without reference to
 9   AEDPA standards, petitioner has not established any violation of his constitutional rights.
10   Accordingly, IT IS HEREBY RECOMMENDED that the petition for writ of habeas corpus be
11   denied.
12             These findings and recommendations are submitted to the United States District Judge
13   assigned to the case, pursuant to the provisions of 28 U.S.C. §636(b)(l). Within twenty-one days
14   after being served with these findings and recommendations, any party may file written
15   objections with the court and serve a copy on all parties. Such a document should be captioned
16   “Objections to Magistrate Judge’s Findings and Recommendations.” If petitioner files objections,
17   he shall also address whether a certificate of appealability should issue and, if so, why and as to
18   which issues. See 28 U.S.C. § 2253(c)(2). Any reply to the objections shall be served and filed
19   within fourteen days after service of the objections. The parties are advised that failure to file
20   objections within the specified time may waive the right to appeal the District Court’s order.
21   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
22   DATED: June 19, 2020
23

24

25

26
     16
27      Indeed, it appears that during post-verdict interviews the jurors who convicted petitioner were
     informed that Stacy had recanted and asked whether this information would have changed their
28   verdict. They said no. See IV RT 1068-1069.
                                                        19
